JUDGMENT
PER CURIAM.
This appeal, taken pursuant to D.C.Code § 16-2328 (1981), came on for consideration on the pleadings of the respective parties and was argued by counsel. The appeal is from an order releasing the child into the custody of a parent plus a condition, imposed to protect the child’s best interests, that he stay away from the Islamic Center at 2500 Massachusetts Avenue, N.W. (where he was arrested in connection with recent incidents of violence). Appellant’s contention is that the stay-away order violates the First Amendment to the Constitution of the United States. On consideration of the foregoing, it is
ORDERED and ADJUDGED that the order on review be, and hereby is, affirmed. See Brown v. Fogel, 387 F.2d 692, 696 (4th Cir.1967).